DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/22 has been entered.

Response to Arguments
Applicant's arguments filed 02/15/22 have been fully considered but they are not persuasive. 
The bootstrap information only includes the at least one source IP address when the delivery protocol is the ROUTE protocol”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that “Thus, Kitahara et al., Ling et al. and Yang et al. fail to disclose “...the bootstrap information does not include at least one source IP address when the protocol information indicates that the type of delivery protocol used to deliver the SLS information is the MMTP.”

	In response, it is noted that the current claim language does not require the bootstrap information to not include at least one source IP address when the protocol information indicates that the type of delivery protocol used to deliver the SLS information is the MMTP, as applicant suggests.
	The bootstrap information is not a closed set limited to only the recited items and does not recite any limitation specifically excluding a source IP address. 
	While applicant argues that “The bootstrap information only includes the at least one source IP address when the delivery protocol is the ROUTE protocol”, this is incorrect as the claim does not limit the bootstrap information to only include specific items and not include others.


A claim amendment explicitly limiting the bootstrap information to only include a destination IP address and a destination port when the delivery protocol is MMTP and/or explicitly defining the bootstrap information as not containing a source IP address when the delivery protocol is MMTP (which would capture the concept applicant desires within the claim) would appear to overcome the prior art.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al. (Kitahara) (US 2016/0248828 A1) (of record) in view of Ling et al. (Ling) (US 2015/0269016 A1) (of record) and Yang et al. (Yang) (US 2016/0127522 A1) (of record).

a receiving module (Fig. 19, 212) configured to receive the broadcast signal (paragraph 305),
wherein the broadcast signal includes service components of a broadcast service, service layer signaling (SLS) information for the broadcast service and a service list table for providing bootstrapping information (paragraph 305-307, 319-322), wherein the service components include at least one of audio or video data (paragraph 85-88);
further the bootstrap information is different based on a type of delivery protocol used to deliver the SLS information (bootstrap information identifying different forms of delivery protocols, such as single vs multiple ROUTE and hybrid; Fig. 4, 30, paragraph 109-119, 447-451), and the type of delivery protocol corresponds to either a Real-Time Object delivery over Unidirectional Transport (ROUTE) (Fig. 4, 30; paragraph 109-119, 447-451); and
wherein the bootstrap information includes at least one source Internet Protocol (IP) address, at least one destination IP address and at least one destination port of at least one Layered Coding Transport LCT channel that delivers the SLS information (paragraph 109-119, 440, 447) in response to the protocol information indicating that the type of delivery protocol is the ROUTE protocol (paragraph 109-119),
a processor (processor/control unit, controlling the receiver; Fig. 19-20, 51; paragraph 307, 561-562) configured to process the service list table, the service signaling information and the service components of the broadcast service (analyzing 
wherein the processor is further configured to:
determine the type of delivery protocol used to deliver the SLS information based on the protocol information (Fig. 4, 30; paragraph 109-119, 447-451); 
wherein the service list table further includes second service information identification information for the broadcast service and category information for indicating a type of the broadcast service (service ID and type; Fig. 30, paragraph 441-444).
	While Kitahara discloses using standardized service description data (paragraph 122), they fail to explicitly disclose wherein the SLS information includes first service identification information for the broadcast service, name information containing a name of the broadcast service and language information indicating a language for the name of the broadcast service, wherein the service list table includes protocol information for indicating whether the type of delivery protocol is the ROUTE protocol or the MMTP, and wherein the bootstrap information includes at least one destination IP address and at least one destination port of at least one MMTP session that delivers the SLS information in response to the protocol information indicating that the type of delivery protocol is the MMTP.
In an analogous art, Ling discloses a broadcasting system (paragraph 24-25) transmitting service description data to receivers, wherein the service description data includes service identification information for the broadcast service (serviceId, paragraph 59), name information for containing a name of the broadcast service (name, 
Additionally, in an analogous art, Yang discloses a broadcasting system (Fig. 1, paragraph 35-37), wherein the SLT will include protocol information for indicating whether the type of delivery protocol is the ROUTE protocol or the MMTP (SLT signaling whether ROUTE or MMTP is transmitted; paragraph 38-39, 134-136), and wherein the bootstrap information includes at least one destination IP address and at least one destination port of at least one MMTP session that delivers the SLS information (paragraph 133-136, 140-148) in response to the protocol information indicating that the type of delivery protocol is the MMTP (SLT signaling MMTP is transmitted; paragraph 38-39, 134-136) so as to enable the use of different known protocols, including both the MMT protocol and the ROUTE protocol, by notifying the receiver which protocol is being used (paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitahara’s system to include wherein the SLS includes service identification information for the broadcast service, name information for containing a name of the broadcast service, language information indicating a language for the name of the broadcast service, as taught in combination with Ling, for the benefit of conforming to known standards, such as that desired by Kitahara, so as to provide the receiver with information regarding the service.


As to claims 2, 5, Kitahara, Ling and Yang disclose wherein a value of the first service identification information is identical to a value of the second service identification information (service Id, see Ling at paragraph 59 and Kitahara at Fig. 30, paragraph 441-444).

As to claims 3, 6, Kitahara, Ling and Yang disclose wherein the SLS further includes a Media Presentation Description (MPD) (see Kitahara at paragraph 108, 120, 122, 131, 162).

As to claims 7 and 10, Kitahara discloses a digital transmitter, and corresponding method, for transmitting a broadcast signal (Fig. 18), comprising:

wherein the broadcast signal includes service components of a broadcast service, service layer signaling (SLS) information for the broadcast service and a service list table for providing bootstrapping information (paragraph 305-307, 319-322), wherein the service components include at least one of audio or video data (paragraph 85-88);
further the bootstrap information is different based on a type of delivery protocol used to deliver the SLS information (bootstrap information identifying different forms of delivery protocols, such as single vs multiple ROUTE and hybrid; Fig. 4, 30, paragraph 109-119, 447-451), and the type of delivery protocol corresponds to either a Real-Time Object delivery over Unidirectional Transport (ROUTE) (Fig. 4, 30; paragraph 109-119, 447-451); and
wherein the bootstrap information includes at least one source Internet Protocol (IP) address, at least one destination IP address and at least one destination port of at least one Layered Coding Transport LCT channel that delivers the SLS information when the type of delivery protocol is the ROUTE protocol (paragraph 109-119, 440, 447), and
wherein the service list table further includes second service information identification information for the broadcast service and category information for indicating a type of the broadcast service (service ID and type; Fig. 30, paragraph 441-444); and

	While Kitahara discloses using standardized service description data (paragraph 122), they fail to explicitly disclose wherein the SLS information includes first service identification information for the broadcast service, name information containing a name of the broadcast service and language information indicating a language for the name of the broadcast service, wherein the service list table includes protocol information for indicating whether the type of delivery protocol is the ROUTE protocol or the MMTP, and the type of delivery protocol corresponds to a Moving Picture Experts Group (MPEG) Media Transport Protocol (MMTP), and wherein the bootstrap information includes at least one destination IP address and at least one destination port of at least one MMTP session when the type of delivery protocol is the MMTP.
In an analogous art, Ling discloses a broadcasting system (paragraph 24-25) transmitting service description data to receivers, wherein the service description data includes service identification information for the broadcast service (serviceId, paragraph 59), name information for containing a name of the broadcast service (name, paragraph 59), first language information indicating a language for the name of the broadcast service (serviceLanguage, paragraph 59), and second language information indicating a language for the broadcast service (nameType lang, paragraph 59) so as to provide the receiver with information regarding the service by taking advantage of a known form of standardized user service description data (3GPP; paragraph 58-59).
Additionally, in an analogous art, Yang discloses a broadcasting system (Fig. 1, paragraph 35-37), wherein the SLT includes protocol information for indicating whether 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitahara’s system to include wherein the SLS includes service identification information for the broadcast service, name information for containing a name of the broadcast service, language information indicating a language for the name of the broadcast service, as taught in combination with Ling, for the benefit of conforming to known standards, such as that desired by Kitahara, so as to provide the receiver with information regarding the service.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitahara and Ling’s system to include wherein the service list table includes protocol information for indicating whether the type of delivery protocol is the ROUTE protocol or the MMTP, and the type of delivery protocol corresponds to a Moving Picture Experts Group (MPEG) Media Transport Protocol (MMTP), and wherein the bootstrap information includes at least one destination IP address and at least one destination port of at least one MMTP session 

As to claims 8, 11, Kitahara, Ling and Yang disclose wherein a value of the first service identification information is identical to a value of the second service identification information (service Id, see Ling at paragraph 59 and Kitahara at Fig. 30, paragraph 441-444).

As to claims 9, 12, Kitahara, Ling and Yang disclose wherein the SLS further includes a Media Presentation Description (MPD) (see Kitahara at paragraph 108, 120, 122, 131, 162).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/Primary Examiner, Art Unit 2424